DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This application is a national stage entry under 35 U.S.C. §371 of International Application No. PCT/EP2017/079705 filed 11/20/2017.
Acknowledgment is made of applicant's claim for foreign priority under 35 U.S.C. §119(a)-(d) by Application No. 16199997.4 filed 11/22/2016, which papers have been placed of record in the file.  
Claims 1-17 are pending. 



Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-17 are rejected under 35 U.S.C. 103 as being unpatentable over Adamchuk (US 2016/0099088) in view of Vogt et al. (5,945,035). 
	Regarding claim 1: Adamchuk is directed to a process for laser making of an article, comprising exposing to laser radiation an article containing a pigment comprising a titanium dioxide laser absorbing additive ([0211] Adamchuk). A specific doped titanium dioxide, or a titanium doped with niobium is not mentioned. 
	Vogt is directed to electrically conductive pigments of titanium dioxide doped with niobium. One skilled in the art would have been motivated to have selected niobium doped titanium dioxide as the doped titanium dioxide of choice in Adamchuk since Adamchuk already mentions the titanium dioxide can be doped, and since they exhibit covering power which can be optimized in a wide range of applications ranging from liquid crystal displays to floor coverings (col. 4 ll. 17-26 Vogt). Therefore, it would have been obvious to one skilled in the art at the time the invention was filed to have selected niobium doped titanium dioxide as the doped titanium dioxide of choice in Adamchuk.
Regarding claim 2: The pigments are subjected to calcination step in the absence of oxygen (equivalent to reducing conditions) prior to use as a laser absorbing additive (col. 3 ll. 36-45 Vogt). 
Regarding claim 3: Vogt teaches the product is calcined in a N2 atmosphere in the working example 2 (col. 2 31-35 Vogt). Vogt further teaches the pigments are subjected to calcination step in the absence of oxygen (col. 3 ll. 36-45 Vogt). While a combination of N2/H2 is not mentioned, it is well settled “[i]f the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.”  See In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). In the present case, a reduced atmosphere of N2 and a reduced atmosphere of N2/H2 are considered equivalents, and there is no evidence to suggest the products would be different. Finally, it is well known in the art to use a reduced atmosphere of N2/H2. 
Regarding claim 4: A process wherein the pigments consists of the niobium doped titanium dioxide is well within the scope of Adamchuk and Vogt. 
Regarding claim 5: The pigments comprise a substrate and a coating located thereon, the niobium doped titanium dioxide is present on the coating (col. 1 ll. 55-60 Vogt). 
Regarding claim 6: Substrates include mica, titanium dioxide, alumina (Al2O3), talc, sericite (col. 2 ll. 13-20 Vogt). 
Regarding claim 7: The amount of niobium is 0.1-20 atom % based on the number of metal atoms (col. 3 ll. 6-20 Vogt) (equivalent to a percentage molar proportion of niobium based on the molar mass of titanium). 
Regarding claim 8: The pigments have a particle size of 0.1-200 µm (col. 2 ll. 33-40 Vogt). 
Regarding claim 9: The laser marking pigments are used in an amount of 0.5-5 pph (parts per hundred resin) ([0030] Adamchuk) (equivalent to 0.5-5% by weight based on the total weight of the polymer composition). 
Regarding claim 10: The composition comprising a polymer compound and a laser absorbing additive and optional additives ([0048] Adamchuk). 
Regarding claim 11: The polymer includes PTFE (equivalent to a thermoplastic polymer compound). 
Regarding claim 12: Adamchuk is directed to a polymer composition for laser making of an article, comprising exposing to laser radiation an article containing a pigment comprising a titanium dioxide laser absorbing additive ([0211] Adamchuk). A specific doped titanium dioxide, or a titanium doped with niobium is not mentioned. 
	Vogt is directed to electrically conductive pigments of titanium dioxide doped with niobium. One skilled in the art would have been motivated to have selected niobium doped titanium dioxide as the doped titanium dioxide of choice in Adamchuk since Adamchuk already mentions the titanium dioxide can be doped, and since they exhibit covering power which can be optimized in a wide range of applications ranging from liquid crystal displays to floor coverings (col. 4 ll. 17-26 Vogt). Therefore, it would have been obvious to one skilled in the art at the time the invention was filed to have selected niobium doped titanium dioxide as the doped titanium dioxide of choice in Adamchuk.
Regarding claim 13: The laser marking pigments are used in an amount of 0.5-5 pph (parts per hundred resin) ([0030] Adamchuk) (equivalent to 0.5-5% by weight based on the total weight of the polymer composition).
Regarding claim 14: The polymer includes PTFE (equivalent to a thermoplastic polymer compound).
Regarding claim 15: Adamchuk is directed to a cable or wire comprising the composition and at least a part of the surface thereof comprises the polymer composition (abstract Adamchuk) (equivalent to a corpus having a surface and the surface therefore comprises polymer composition of claim 12. Specifically, the limitation corpus as defined by the present specification is understood to be a body or part of an article). 
Regarding claim 16: The surface of the insulated wires or cables is used to mark with identification inscriptions ([0004] Adamchuk). 
	Regarding claim 17: The pigment comprises niobium doped titanium dioxide in an amount of at least 10% by weight based on the weight of the entire pigment. Specifically, selection of niobium doped titanium dioxide results in 100% by weight. 
	


Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT T BUTCHER whose telephone number is (571)270-3514. The examiner can normally be reached Telework M-F 6:30-3 Pacific Time Zone.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasudevan Jagannathan can be reached on 571-272-1119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT T BUTCHER/Primary Examiner, Art Unit 1764